The Attorney General of Texas
                                                   Novehber    30.     1984
JIM MAlTOX
Attorney Generals



Supreme Cowl Building
                               Honorable Benry Wade                             Opinion No. m-237
   0. Box 12S4B                District Attorney
  Min. TX. 78711.2S48          Dallas County                                    Re: Effect of Senate Bill No. 42.
512l47wBo1                     Condemnation Section                             68th Leg., 2nd Called Sessfon on
Telex Sla!B74-1387
  Wcopier   51214750268
                               Services Building                                jurisdictions  of certain  county
                               Dallas, Texas     75202                          courts at law in Dallas County

714 Jackson. Suite 700         Dear Hr.   Wade:
  1llas. TX. 75202.4508
  417428@44
                                     You have requested our opinion       regarding the effect    of Senate
                               Bill   No. 42. Sixty-e:lghth  Legislature,     2nd Called Session.    ou the
 124 Albna  Am, SuIta 160      jurisdiction  of Counl:y Courts of Dallas County at Law Nos. 2, 3. 4,
  Paso. TX. 799052793          and 5. The bill provides In part:
915/wm

                                               Section 2.     The County Court of Dallas County
  )ol Texas, Suite 700                     at Law No. 1 has original         and concurrent juris-
Houston, TX. 77002-3111                    diction with district      courts in all civil cases in
71312235888                                which the matter in controversy            exceeds  $500.
                                           excluding   interest,    and does not exceed $20,000,
                                           excluding      interest,      mandatory     damages   and
SW Broadway. Suite 312
Lubbock. 7X. 79401-3479
                                           penalties,   attorney's    fees, and costs.
 W747-5238
                                               Section :i.    The County Court of Dallas County
                                           at Law No. 1 has original       and concurrent juris-
4309 N. Tenth. Suite B
  cAllen. TX. 7SSOl.lBS5
                                           diction   wil:tl district courts in appeals of final
  f21682.4547                              rulings and decisions     of the Industrial   Accident
                                           Board, regardless of the amount in controversy.
  x) Main Plaza. Suite 400
                               Acts   1984. 68th Leg.,    2nd C.S...ch.        15, Il.   at 208. 209.
  an Anlonlo, TX. 782052797
5122254181
                                     Specifically,     !k!nate Bill   No.     42 amended article     1970-3,
                               V.T.C.S.,   and increased the jurisdiction      of Dallas County Court at Law
  n Equal Opporlunilyl         No. 1 so that its jurisdiction     is original    and concurrent
Allirmatlve Action En-ploynr

                                           vith distr:.ct     courts in all civil   cases in vhich
                                           the matter :In controversy     exceeds $500. excluding
                                           interest,   tlrld does not exceed $20,000,     excluding
                                           interest,      mandatory    damages    and    penalties,
                                           attorney's    fees. and costs.

                               Acts 1984. supra.     at 209.         In addition,   the bill   conferred




                                                               p. 1063
Ilonorable   Henry   Wade - Page 2   (M-237)




             original and concurrmt jurisdiction      with district
             courts in appeals of final   rulings     and decisions
             of the Industrial   A:cident  Board,     regardless    of
             the amount in controwrsy.

Id.   The legislature  may estatslish   the jurisdiction   and organization
ofall    county courts at law.      Tex . Coast.,    art. V. 51; Jordan v.
Crudgington,   231 S.W.2d 641 (‘Tex. 1950); Attorney General Opinions
M-1097 (1972); M-907 (1971).

      The jurisdictions    of the County Court of Dallas County at Law,
Nos. 2. 3, 4, and 5 are ~1% out in articles                1970-16,    1970-18,
1970-31.1,   and 1970-31.2,   V.T.C.S.   Articles   1970-16,   1970-31.1.    and
1970-31.2 make references     to ,:he jurisdiction    of Court No. 1 before
the enactment of Senate Bill :#I,. 42.       Because we believe     that these
reference  statutes are statuterI of general reference,      we conclude that
Senate Bill No. 42 increased t’w jurisdiction       of Courts Nos. 2. 3. 4,
and 5.

       The jurisdiction   of Court No. 1 was originally    established in
1907.    Acts 1907, 30th Leg.,     ch. LII, I2, at p. 115.    In 1917 the
legislature    created Court No. I! and provided that it

             shall have exclusive      concurrent civil and criminal
             jurisdiction    of all g:ases, original   and appellate,
             over which by the laws of the State of Texas, the
             existing    County Cour,: of Dallas County at Law [No.
             11, of Dallas count:r,, Texas, would have original
             and appellate    jurlsd:Lction.   . . .

V.T.C.S.  art.    1970-16.   Later, in 1963, the Fifty-eighth Legislature
provided  for    the creation   of Court Nos. 3 and 4 and provided that
these courts

             shall       have      exe Lusive ,   concurrent      civil
             jurisdiction     of all :ases, original    and appellate,
             over which by the 1~s of the State of Texas the
             existing      County Cor.rt   of Dallas   County at Law
             Number 1 and County Court of Dallas County at Law
             Number        2     have    original     and    appellate
             jurisdiction.      . . .

V.T.C.S. art. 1970-31.1.    52.    In 1971, tt:e legislature     enacted article
197Oa. V.T.C.S.,      which   inc::c!ased   the jurisdictional        amount     in
controversy   for “all   county courts at law.”         Finally.   in 1977. the
legislature  created Court No. 5 and provided that

             [t]he court hereby created shall have exclusive,
             concurrent    civil    Jurisdiktion   of  all   cases,
             original   and appelkte.    over which by the laws of
             the State of Texas the existing      County Courts of




                                     ,B, 1064
a
    gonorable   Henry   Wade - Page 3       (m-237)




                 Dallas County at Lin# Nos.     1, 2,           3.   and 4 have
                 original and appellate jurisdiction.

    V.T.C.S. art. 1970-31.2.  $2. As indicated  above, Courts No. 3, 4. and
    5 do not have criminal jurisdiction,   because  the acts creating those
    courts expressly provided for only civil jurisdiction.

            this     series    of statutes       relating     to the jurisdiction         of the
    County Courts of Dallas County Nos. 2. 3, 4, and 5 are knovn as
    reference        statutes.       The rr.l,e of        construction     regarding     general
    reference       statutes    is that ths, adopting statute includes not only the
    laws in force at the time the! adopting statute became effective,                         but
    also subsequent legislation               ,celatlng    to those laws.        See 82 C.J.S.
    Statutes 5370 (1953); 73 Am. ,J,lr. 2d Statutes 5028. 29 (1974);                       Annot.
    168 A.L.R. 627 (1947);             2A Su,:herland, Statutory Construction,             551.07
     (4th Ed. 1973).           This rule of construction            should be compared with
    those adopting statutes which incorporate                   a particular    provision    of a
    statute       by a “specific         and descriptive        reference”     to the earlier
    statute.         Specific     reference     statutes     incorporate     only the adopted
    statute In existence           at the rime of the enactment and do not Include
    subsequent modifications              or additions        unless   there is legislative
    intent       to the contrary.           SSI?
                                            --_    St.    Paul   Mercury    Insurance     Co. v.
    Billiot.       342 S.W.2d 161 (Tex. Civ. App. - Beaumont 1960, writ ref’d);
    see also Trimmier v. Carlton. 2196 S.W. 1070 (Tex. 1927).

           As outlined above, articzle 1970-16 contains the language “shall
    have exclusive        concurrent     civil    and criminal      jurisdiction     of all
    cases,     original      and appellate”          over    which    Court    No.    1 has
    jurisdiction.        Articles     197&31.1       and 1970-31.2      both contain      the
    statutory       language      “shall       have    exclusive,      concurrent      civil
    jurisdiction      of all cases,      original     and appellate”     over which Court
    No. 1 has jurisdiction.           See V.T.C.S. arts. 1970-31.1,          52; 1970-31.2.
    52. This statutory         language.cefers      to the jurisdiction      of Court No. 1
    generally     rather     than incol,porating        article    1970-3,    V.T.C.S. s by
    specific    or descriptive      referssnce thereto.

           Unlike the language use” was Included in the adopting statute.
    Id.- a; 1074.       Similarly,     in St. Paul Mercury Insurance Company v.
    Billiot,    supra,    the Texas Court of Civil             Appeals held that the
    adopting     statute    contained      language of specific         reference.    The
    adopting statute provided that,


                                               p. 1065
Ronorable   Henry Wade - Page 4     s:JM-237)




            [uloless otherwise   provided herein [the relevant
            section]  of Article    8306 of the Revised Civil
            Statutes of Texas, 1925, as amended [is]    hereby
            adopted and shall govern. . . . (Emphasis added).

V.T.C.S.   art. 8309c. 56 (repeaLed 1973).      Thus, we believe   that Texas
courts require     a specific  and descriptive    reference   to the statute
being incorporated    in order to construe a statute as one of specific
reference.     Those adopting statutes that do not contain such statutory
language,    such as those involved     herein,   are statutes    of general
reference.

       The language used by rho legislature    to establish  the juris-
diction   of Court Nos. 2, 3, 4. and 5 is similar to the language used
in 10 Re Eeiman’s Will, 2 P.2d 982 (N.M. 1931).   10 that case, the New
Mexico Supreme Court held tha,: the adopting statute which contained
the language

            appeals  from the judgment of the probate court
            shall be allowed to 1:t.e district court in the same
            manner, and subject I:CIthe same restrictions  as in
            case of appeals fros the district     to the supreme
            court

was a statute of general referonce.        Id. at 984.    Similarly,   in Reward
v. State, 267 S.W.Zd 763, 764 (Ark. m),            the Arkansas Supreme Court
held that when an adopting statute         contained   the statutory    language
“an appeal will lie . . . as in cases of appeals from judgments of
justices    of the peace to circuit    courts,”   the statutory   reference was
to the general law relating      to that subject.       Thus, we believe    that
the general statutory language, “shall have exclusive          concurrent . . .
jurisdiction    of all cases, ori@al      and appellate,”   relates to the law
as it existed     when articles    1’370-16, 1970-31.1.    and 1970-31.2    were
enacted and encompasses any subsequent amendment of the jurisdiction
of Court No. 1 by Senate Bill Ho. 42.

        Because there is no express intent,        or any intent,     shown in any
of    the statutes     involved    to exclude    any subsequent      amendment of
article      1970-3,   we are of        the opinion    that   articles     1970-16,
1970-31.1,     and 1970-31.2.   V.T.,:.S.,  are statutes which incorporate       the
jurisdiction     of Court No. 1 b7’ making general reference         to its jurls-
diction.      10 addition,    we conc:lude that when the legislature        enacted
sections      2 and 3 of amended article           1970-3 with regard       to the
jurisdiction     of Court No. 1, I:he jurisdiction       of Courts No. 2. 3. 4.
and 5 was increased         as speciEied     in sections    2 and 3 of amended
article    1970-3.

                                  2-U M H A R Y

                Senate Bill No. ,i:!, Acts 1984, 68th Leg., 2nd
            C.S., -ch. 15, $1, i~t 208, which amended article
            1970-3. V.T.C.S.,  aod increased    the jurisdiction



                                     ‘3. 1066                                          c
Nonorsble   Henry Wade - Page 5      (JM-237)




            of the County Court of Dallas County at Law No. 1,
            also had the effect       of increasing  the jurisdiction
            of the County Court of Dallas County at Law Nos.
            2. 3, 4. and 5 SIY that their             jurisdiction      is
            concurrent with district        courts in all civil     cases
            in which the matter in controversy           exceeds $500,
            excluding     interest,    and does not exceed $20.000,
            excluding        interest ,    mandatory     damages       and
            penalties,         attorwy's       fees,      and      costs.
            Additionally,       Senal:e Bill    No. 42 conferred        on
            these courts original        and concurrent jurisdiction
            with district       courts in appeals of final rulings
            and decisions        of the Industrial    Accident Board,
            regardless     of the amount in controversy.




                                                JIM     MATTOX
                                                Attorney General of Texas

TOMGREEN
First Assistant    Attorney   Gene::al

DAVID R. RICRARDS
Executive Assistant Attorney       General

RICK GILPIN
Chairman. Opinion Committee

Prepared by Tony Guillory
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick G~lplo. Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellioger
Jennifer Riggs
Nancy Sutton




                                      p. 1067